Citation Nr: 9929320	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  92-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a skin disorder of 
the feet.

3.  Entitlement to service connection for a bilateral foot 
disorder, other than a skin disorder.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to February 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1991 rating decision by 
the Los Angeles, California RO, which: denied entitlement to 
service connection for a psychiatric disorder, characterized 
as a bipolar disorder with antisocial personality, stress and 
depression; denied service connection for a skin disorder of 
the feet; denied service connection for a bilateral foot 
disability other than a skin disorder, characterized as pes 
planus, and denied entitlement to a permanent and total 
disability rating for pension purposes.  This case was before 
the Board in March 1993 and October 1995 when it was remanded 
for additional development.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a 
psychiatric disorder, a skin disorder of the feet, and a 
bilateral foot disorder other than a skin disorder are not 
accompanied by any medical evidence to support those 
allegations.

2.  The claims for entitlement to service connection for a 
psychiatric disorder, a skin disorder of the feet, and a 
bilateral foot disorder other than a skin disorder are not 
plausible.



CONCLUSION OF LAW

The claims for entitlement to service connection for a 
psychiatric disorder, a skin disorder of the feet, and a 
bilateral foot disorder other than a skin disorder are not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1971 pre-enlistment examination report notes that 
the veteran had pes planus, second degree, that was not 
considered to be disqualifying.  No complaints or findings of 
a psychiatric disorder or a skin disorder of the feet were 
noted.  The veteran was found to be physically and mentally 
qualified for service.

The veteran was seen on several occasions during active 
service for various complaints.  A January 1971 service 
medical record notes that the veteran was seen with 
complaints of swelling in both feet.  No clinical findings 
were reported.  Available medical records for the veteran's 
period of active military service contain no complaints or 
findings of a psychological disorder, a skin disorder of the 
feet or pes planus.

An February 1972 separation examination report notes no 
complaints or findings of a psychiatric disorder, a skin 
disorder of the feet, or a bilateral foot disorder other than 
a skin disorder.  The veteran was found to be physically and 
mentally qualified for separation.

VA outpatient treatment reports and hospitalization reports 
dated in 1982 are negative for complaints or findings of a 
psychiatric disorder, a skin disorder of the feet, or a 
bilateral foot disorder other than a skin disorder.

A VA report of hospitalization dated from October 1986 to 
January 1987 notes the veteran's complaints of feeling 
"confused and turned around."  The veteran indicated that 
he was not able to sleep.  He reported being diagnosed with 
bipolar type disorder several months earlier.  Mental status 
examination revealed that the veteran was oriented times 
three.  Mood was anxious; affect was flat.  There was 
evidence of motor hyperactivity.  There was no evidence of 
thought or perceptual disorder, or suicidal or homicidal 
ideation.  Memory was intact.  Physical examination was 
essentially unremarkable.  Diagnoses included bipolar 
disorder.

A VA hospitalization report dated in November 1987 notes that 
the veteran was admitted with homicidal ideation.  A previous 
diagnosis of bipolar disorder was noted.  It was also noted 
that the veteran's first psychiatric admission was the 
previous winter at the VA Medical Center (VAMC) in Houston.  
Diagnoses at discharge included antisocial personality 
features.

In 1990, the veteran filed claims for service connection for 
a psychiatric disorder, a skin disorder of the feet, or a 
bilateral foot disorder other than a skin disorder.

VA treatment records dated from 1990 to 1991 note that the 
veteran was seen on several occasions with psychiatric 
complaints..  An October 1990 VA mental health clinic 
discharge summary notes diagnoses of bipolar disorder, 
antisocial personality and cocaine dependence.  A VA 
hospitalization report dated in November 1990 notes that the 
veteran was admitted for paranoia, depression and "life 
instability."  Diagnoses included schizoaffective disorder, 
manic phase.  VA hospitalization records dated from August 
1991 to September 1991 note that the veteran was admitted 
with a long history of substance abuse and a diagnosis of 
schizoaffective disorder.  The veteran's complaints included 
paranoia and insomnia.  Diagnosis at discharge was 
schizoaffective disorder.

An April 1993 VA hospitalization discharge summary notes that 
the veteran was referred with complaints of hearing voices 
and experiencing visual hallucinations.  Diagnoses included 
bipolar affective disorder and tinea pedis.

An October 1997 letter from the VAMC in Houston notes that no 
treatment records for the veteran were located.

Analysis

Psychiatric Disorder

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a psychiatric disorder is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In the case at hand, the evidence includes no clinical 
reports indicating that the veteran indeed has a psychiatric 
disorder attributable to military service.  In fact, a review 
of the claims file does not reveal any contemporaneous report 
of the existence of a psychiatric disorder during service.  
Additionally, the post-service records reflect the presence 
of a psychiatric disorder more than 14 years after service, 
but they do not medically link it to service.  To be well 
grounded, claims must be supported by evidence, not just 
allegations.  Tirpak, supra.  The veteran says that he has a 
psychiatric disorder related to service, but he has failed to 
submit competent medical evidence to support his allegations.  
Absent any competent medical evidence showing a relationship 
between service and the recently demonstrated psychiatric 
disorder, the Board finds that a well-grounded claim of 
service connection has not been presented.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994); Caluza, supra.

Skin Disorder of the Feet

The veteran contends that that the RO erred by failing to 
grant service connection for a skin disorder of the feet.

Again, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).  As explained below, the Board finds that 
the appellant's claim for service connection for a skin 
disorder of the feet is not well grounded.

With the above in mind, the Board notes that no chronic skin 
disorder of the feet was diagnosed during the veteran's 
period of military service.  Furthermore, the record contains 
no evidence of a current diagnosis of a skin disorder of the 
feet linked to the veteran's military service.  The 1993 
diagnosis of tinea pedis has not been linked to the veteran's 
military service.

The veteran contends that he has a skin disorder of the feet 
related to service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
No competent medical evidence has been presented which tends 
to prove that the veteran has a skin disorder of the feet 
that is related to service.  Therefore, the Board finds that 
a well-grounded claim of service connection has not been 
presented.  Grottveit supra; Grivois, supra; Caluza, supra.

Bilateral Foot Disorder, Other Than a Skin Disorder

The veteran contends that that the RO erred by failing to 
grant service connection for a bilateral foot disorder, other 
than a skin disorder.

Again, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).  As explained below, the Board finds that 
the appellant's claim for service connection for a bilateral 
foot disorder, other than a skin disorder, is not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak, supra.  The 
determination of whether a claim is well grounded is legal in 
nature.  King, supra.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the United States Court of Appeals for 
Veterans Claims noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza, supra.

In the case at hand, the veteran has presented evidence of a 
pre-induction diagnosis of pes planus.  Upon examination at 
separation 10 months later (in February 1972), no bilateral 
foot disability (to include pes planus) was noted.  In 
addition, the veteran has not presented any evidence of a 
current bilateral foot disability (other than a skin 
disorder).  Without competent evidence showing that the 
veteran presently experiences disability, his claim may not 
be considered well grounded and therefore must be denied.  
Brammer, supra.


ORDER

The claim for entitlement to service connection for a 
psychiatric disorder is denied.

The claim for entitlement to service connection for a skin 
disorder of the feet is denied.

The claim for entitlement to service connection for a 
bilateral foot disorder, other than a skin disorder, is 
denied.


REMAND

As previously discussed, the Board, in October 1995, remanded 
the veteran's claim for a permanent and total disability 
rating for pension purposes for further evidentiary 
development.  Specifically, after a complete and thorough 
review of the claims folder, the Board determined that a 
final decision of the veteran's claim for nonservice-
connected pension benefits could not be made without a 
medical evaluation of all of his disabilities and without 
assignments of disability ratings for these disorders.  The 
Board noted, in particular, that the veteran has 
nonservice-connected disorders, including, but not limited 
to, a left shoulder disability, a skin disorder, and 
hemorrhoids, which the RO had not rated.  (In this regard the 
Board notes that the veteran has no service-connected 
disabilities and that the RO had considered his 
nonservice-connected disorders of a psychiatric disorder 
(10%), pes planus (0%), lumbarization, S1, with spondylosis 
and discogenic disease at transitional level, levoscoliosis 
(0%), a right eye disability (0%), and a knee disability 
(0%).)

Consequently, the Board requested, on remand, that the 
veteran be accorded a VA general medical examination as well 
as all necessary specialized evaluations, including VA 
psychiatry, dermatology, and orthopedic examinations to 
determine the nature and extent of the veteran's nonservice-
connected disabilities.  Additionally, the Board asked the RO 
to accord the veteran an opportunity to submit evidence of 
medical treatment since service.

Pursuant to the Board's remand, the RO, by an October 1995 
letter, asked the veteran to provide information regarding 
treatment he has received for any disorder since service.  
Review of the claims folder indicates that the veteran failed 
to respond to the RO's request.  

Also pursuant to the Board's remand, the RO scheduled the 
veteran to undergo the VA examinations in October 1998.  The 
veteran, however, failed to report for the examinations.  In 
this regard, the Board notes that the notification of the 
scheduling of these examinations was apparently sent to the 
veteran's latest known address of record and was not returned 
as undeliverable by the United States Postal Service.  
Furthermore, no evidence has been presented to rebut the 
presumption that the veteran was properly informed of the 
date and time of the examinations.  See Mason v. Brown, 
8 Vet. App. 44, 53-55 (1995).

In the supplemental statement of the case that was furnished 
to the veteran in January 1999, the RO notified the veteran 
of its reasons for continuing its denial of his pension 
claim.  Although the RO referenced the veteran's failure to 
report for the scheduled VA examinations, the agency does not 
appear to have considered, or to have informed the veteran 
of, the relevant regulatory provisions concerning a 
claimant's failure to report for scheduled VA examinations.  
See 38 C.F.R. § 3.655 (stipulating that, "[w]hen entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, [and] . . . the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  [However, w]hen the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.")  
Further review of the claims folder indicates that the 
veteran has not offered any explanation for his failure to 
report for the VA examinations, nor has he expressed a 
willingness to report for the evaluations.  

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is " . . . permanently 
and totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct[.]"  
38 U.S.C.A. § 1521 (West 1991).  The veteran in the present 
case satisfies the requirement of serving during a period of 
war.  38 C.F.R. § 3.2(f) (1998).  Therefore, the issue of 
entitlement to pension turns on whether he is now found to be 
permanently and totally disabled.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
provided specific guidance on how a permanent and total 
disability rating for pension purposes should be adjudicated.  
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts 
v. Derwinski, 2 Vet. App. 387 (1992); Abernathy v. Derwinski, 
2 Vet. App. 391 (1992); and Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  

The Court has held that, when the Board addresses a question 
which has not yet been addressed by the originating agency, 
the Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question, whether he has been given an adequate 
opportunity to submit such evidence and argument, and whether 
the statement of the case provided to the veteran fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29 (1998).  
If not, the matter must be remanded to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board has thoroughly reviewed the claims folder and 
concludes that this Remand is the first time that the veteran 
has been notified of the good cause question regarding his 
failure to report for the previously scheduled VA 
examinations or the consequences of his failure to report for 
the scheduled examination.  The veteran, therefore, has not 
yet been afforded an opportunity to present argument and/or 
evidence on this question; nor has he been provided a 
statement of the case or a supplemental statement of the case 
with respect to the issue of whether good cause has been 
shown for his failure to report for the previously scheduled 
VA examinations.  Consequently, the Board will remand the 
matter to the RO to avoid the possibility of prejudice.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should make a determination for 
the record as to whether the veteran's 
claim for a permanent and total 
disability rating for pension purposes 
should be denied because of his failure 
to report for an examination under the 
provisions of 38 C.F.R. § 3.655.  If that 
decision is adverse to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and be given the appropriate time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals







